Exhibit 10.2

 

Execution Copy

 

INDEMNITY AGREEMENT

 

BY AND AMONG

 

CSC HOLDINGS, INC.,

 

NMG HOLDINGS, INC.,

 

NEWSDAY HOLDINGS LLC,

 

NEWSDAY LLC,

 

AND

 

TRIBUNE COMPANY

 

DATED AS OF JULY 29, 2008

 

--------------------------------------------------------------------------------


 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT is entered into as of July 29, 2008 (this “Agreement”),
by and among CSC Holdings, Inc., a Delaware corporation (“CSC Holdings”), NMG
Holdings, Inc., a Delaware corporation (“NMG”, collectively with CSC Holdings,
the “Guarantors”), Tribune Company, a Delaware corporation (the “Indemnitor”),
Newsday Holdings LLC, a Delaware limited liability company, and Newsday LLC, a
Delaware limited liability company (together the “Joint Venture”).  Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Formation Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Guarantors and the Indemnitor have entered into that certain
Formation Agreement dated as of May 11, 2008 (the “Formation Agreement”) to
create the Joint Venture for the primary purpose of owning and operating the
Newsday Media Group and the Business and holding the Notes;

 

WHEREAS, in connection with the formation of the Joint Venture, the Joint
Venture will obtain the Debt Financing to be used in part to pay the Special
Distribution Amount, all in accordance with the terms set forth in the Formation
Agreement;

 

WHEREAS, pursuant to the terms of the Debt Financing and as a requirement
thereof and of the Formation Agreement, the Guarantors are each required to
guaranty the Debt Financing (each, a “Guaranty”);

 

WHEREAS, the Indemnitor will derive substantial indirect benefit from the Joint
Venture and the transactions contemplated by the Formation Agreement; and

 

WHEREAS, as a condition precedent to the Guarantors completing the transactions
contemplated by the Formation Agreement, subject to the terms and conditions of
this Agreement, the Indemnitor shall reimburse each Guarantor for payments made
by such Guarantor under and in accordance with the terms of its respective
Guaranty.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

ARTICLE I

 

INDEMNITY AND SUBROGATION

 

1.1         The Indemnitor acknowledges, covenants and agrees that the
Indemnitor shall reimburse each Guarantor for any payments made by such
Guarantor in respect of principal, premium and interest on the Debt Financing
under and in accordance with the terms of its respective Guaranty (the
“Reimbursable Payments”); provided that in no event shall the Indemnitor be
obligated to reimburse a Guarantor for any costs, fees, expenses, penalties,

 

--------------------------------------------------------------------------------


 

charges or similar items paid or payable by such Guarantors in respect of the
Debt Financing.  In the event a Guarantor makes any Reimbursable Payments, such
Guarantor shall provide written notice to the Indemnitor, which notice shall
indicate the amount of Reimbursable Payments made by such Guarantor and include
reasonable verification of the Guarantor’s payment thereof (a “Reimbursement
Notice”).  The Indemnitor shall reimburse such Guarantor for the Reimbursable
Payments identified in a Reimbursement Notice (subject to any good faith dispute
by the Indemnitor as to the nature or amount of such Reimbursable Payments)
within 10 Business Days following the Indemnitor’s receipt of such Reimbursement
Notice.  All payments to be made by the Indemnitor under this Agreement shall be
made by wire transfer of immediately available funds to an account designated by
the applicable Guarantor in the applicable Reimbursement Notice.

 

1.2         The parties acknowledge and agree that each Guaranty shall include
the provisions described on Exhibit A and shall only guarantee the Joint
Venture’s obligations in respect of the Debt Financing.  The parties also
acknowledge and agree that the Debt Financing may be amended, modified, restated
or refinanced, in whole or in part, and that waivers and consents may be granted
in connection with such financing.  The Parties acknowledge that the Joint
Venture may incur debt on the Closing Date in addition to the Debt Financing. 
The financing obtained on the Closing Date (including the Debt Financing) and
any amendments, modifications, restatements, waivers and consents thereof, as
well as any refinancings, in whole or in part, thereof is herein referred to as
the “Joint Venture Financing”.

 

1.3         To the extent that the Indemnitor shall have made any Reimbursable
Payments, the Indemnitor shall be subrogated to, and shall step into the shoes
of and acquire, all rights of the applicable Guarantor and all other creditors
of the Joint Venture that are the beneficiaries of such Guarantor’s guarantee
obligations (collectively, the “Creditors”) against the Joint Venture and all
other JV Loan Parties (as defined below) in respect of any Reimbursable
Payments; provided, however, that the Indemnitor shall be subrogated to the
rights of the Creditors only to the extent (a) of the amount that has been paid
by a Guarantor pursuant to its Guaranty and (b) that each Guarantor shall at
such time be permitted to exercise its rights of subrogation against the Joint
Venture, including after taking into account any limitations or restrictions
contained in the Joint Venture Financing.  Upon the payment of any Reimbursable
Payments by the Indemnitor under this Agreement, the Indemnitor shall have any
and all rights against the Joint Venture or any other obligor under the Debt
Financing that is a subsidiary of the Joint Venture (each, a “JV Loan Party”)
that arise from the existence, payment, performance or enforcement of the
Indemnitor’s obligations under or in respect of this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Guarantors against the Joint Venture, any JV Loan Party, any
guarantee or the Cablevision Notes and other assets securing the Joint Venture’s
and any other JV Loan Party’s obligations under the Debt Financing (the
“Collateral”), whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Joint Venture or any JV Loan Party, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right; provided,
however, that the rights of

 

3

--------------------------------------------------------------------------------


 

the Indemnitor against the Joint Venture or any JV Loan Party shall be subject
to any limitations or restrictions on the applicable Guarantor contained in the
applicable Guaranty.  For the avoidance of doubt, the Indemnitor shall have no
right of subrogation or indemnification whatsoever, whether by contract, at law,
in equity or otherwise, against a Guarantor with respect to any Reimbursable
Payments.

 

1.4         From time to time and without any additional consideration, the
Guarantors shall use its reasonable best efforts to cooperate with the
Indemnitor and shall execute and deliver (or cause to be executed and delivered)
such agreements, documents and instruments and take (or cause to be taken) such
other action as may be reasonably requested by the Indemnitor for the Indemnitor
to effectuate its rights under Section 1.3 of this Agreement.

 

1.5         The Joint Venture shall not, and the Guarantors shall cause the
Joint Venture not to, increase the amount of the Reimbursable Payments hereunder
by increasing the aggregate principal amount of the Debt Financing, it being
understood and agreed that the amount of the Joint Venture Financing in place
from time to time may exceed the amount of the Debt Financing.  Notwithstanding
anything to the contrary in this Agreement, the maximum aggregate principal
amount of the Joint Venture Financing that shall be indemnified by Indemnitor
pursuant to this Agreement (based on the date when Reimbursable Payments are
actually made) shall be as follows:

 

Period

 

Maximum Indemnity Amount

 

Period from Closing through third anniversary of Closing

 

$

650 Million

 

After third anniversary of Closing through fourth anniversary of Closing

 

$

530 Million

 

After fourth anniversary of Closing through fifth anniversary of Closing

 

$

495 Million

 

After fifth anniversary of Closing through sixth anniversary of Closing

 

$

460 Million

 

After sixth anniversary of Closing through seventh anniversary of Closing

 

$

425 Million

 

After seventh anniversary of Closing through eighth anniversary of Closing

 

$

390 Million

 

After eighth anniversary of Closing through ninth anniversary of Closing

 

$

355 Million

 

After ninth anniversary of Closing through January, 1, 2018

 

$

320 Million

 

After January, 1, 2018

 

$

0

 

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

MISCELLANEOUS

 

2.1                                 Neither Guaranty may be amended, modified or
supplemented, and neither Guarantor may waive any rights that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under or in respect of its Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification or any
right to participate in any claim or remedy against the Joint Venture, any JV
Loan Party or the Collateral (collectively, the “Subrogation Rights”), without
the Indemnitor’s prior written consent; provided that if any such amendment,
modification or supplement to a Guaranty does not materially adversely affect
the Indemnitor or  the subrogation rights under such Guaranty, then such consent
shall not be unreasonably withheld, it being understood and agreed that any
amendment, modification or supplement to a Guaranty that does not increase the
maximum amount of Reimbursable Payments or terminate, reduce, limit, restrict or
otherwise impair the Subrogation Rights shall be deemed to be not materially
adverse to the Indemnitor; provided, further, that any amendment, modification
or supplement to the loan documentation (other than a Guaranty or any guaranty
section of the principal credit facility) relating to the Joint Venture
Financing shall not require the Indemnitor’s consent, except to the extent the
Indemnitor has a right of consent under the Newco LLC Agreement.  The
obligations of the Indemnitor under this Agreement shall be absolute and
unconditional and shall not be subject to any reduction, limitation, impairment
or termination for any reason, and no compromise, alteration, amendment,
modification, extension, renewal, release or other change of, or waiver,
consent, delay, omission, failure to act or other action with respect to, any
liability or obligation under or with respect to, or of any of the terms,
covenants or conditions of, a Guaranty or a Guarantor’s obligations thereunder
shall in any way alter, impair or affect any of the obligations of the
Indemnitor hereunder.  Without limiting the generality of the foregoing, the
obligations of the Indemnitor hereunder shall not be released, discharged,
impaired or otherwise affected by any circumstance or condition whatsoever
(whether or not the Indemnitor or the Guarantors have a knowledge thereof) which
may or might in any manner or to any extent vary the risk of the Indemnitor or
otherwise operate as a discharge of the Indemnitor as a matter of law or equity.

 

2.2         Each reference herein to the Indemnitor shall be deemed to include
the successors and assigns of the Indemnitor, all of whom shall be bound by the
provisions of this Agreement; provided, however, that the Indemnitor shall not,
without obtaining the prior written consent of the Guarantors (which consent
shall not be unreasonably withheld, conditioned or delayed), assign or transfer
this Agreement or the Indemnitor’s obligations and liabilities under this
Agreement, in whole or in part, to any other person, party or entity.  Each
reference herein to a Guarantor shall be deemed to include the successors and
assigns of such Guarantor, all of whom shall be bound by the provisions of this
Agreement; provided, however, that neither Guarantor shall, without obtaining
the prior written consent of the Indemnitor (which consent shall not be
unreasonably withheld,

 

5

--------------------------------------------------------------------------------


 

conditioned or delayed), assign or transfer this Agreement, its Guaranty or such
Guarantor’s rights and obligations under this Agreement, in whole or in part, to
any other Person.  This Agreement is not intended to confer upon any Person not
a party hereto (or their successors and permitted assigns) any rights or
remedies hereunder.

 

2.3         The Indemnitor agrees that this Agreement shall continue to be
effective, or if previously terminated as a result of the Indemnitor having
fulfilled its obligations hereunder in full, or as a result of the Guarantors
having released the Indemnitor from its obligations and liabilities hereunder,
and shall without further act or instrument be reinstated and shall thereafter
remain in full force and effect, in either case with the same force and effect
as though such payment or portion thereof had not been made, and if applicable,
as if such previous termination had not occurred, as the case may be, if at any
time any payment or portion thereof is made by or on account of the Indemnitor
to a Guarantor, and such payment is set aside by any court or trustee having
jurisdiction as a voidable preference or fraudulent conveyance, rescinded or
must otherwise be returned by a Guarantor upon insolvency, bankruptcy,
liquidation, reorganization, readjustment, composition, dissolution,
receivership, conservatorship, winding up or other similar proceeding involving
or affecting a Guarantor, all as though such payment had not been made.

 

2.4         This Agreement may not be modified or amended except by an
instrument or instruments in writing signed by each of the parties hereto.  Any
party hereto may, only by an instrument in writing, waive compliance by any
other party or parties hereto with any term or provision hereof on the part of
such other party or parties hereto to be performed or complied with.  No failure
or delay of any party in exercising any right or remedy hereunder shall operate
as a waiver thereof, nor will any single or partial exercise of any right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The waiver by any party hereto of a breach of any term or
provision hereof shall not be construed as a waiver of any subsequent breach. 
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have hereunder.

 

2.5         This Agreement and any disputes arising hereunder or controversies
related hereto shall be governed by and construed in accordance with the laws of
the State of Delaware that apply to contracts made and performed entirely within
such state without regard to any choice or conflict of Law provision or
rule (whether of the State of Delaware or any other jurisdiction) to the extent
they would result in the application of the Laws of another jurisdiction.

 

2.6         Any Action with respect to this Agreement or any matter arising out
of or in connection with this Agreement shall be brought exclusively in the
state or federal courts sitting in the State of Delaware.  By execution and
delivery of this Agreement, each party hereto hereby accepts for itself and in
respect of such Person’s property, generally and unconditionally, the sole and
exclusive jurisdiction of the aforesaid courts and appellate courts thereof. 
Each party hereto irrevocably consents to service of process in any Action in
any of the aforementioned courts by the mailing of copies thereof by registered
or certified mail, postage prepaid, or by recognized overnight delivery service,
to such party at such party’s address referred to in Section 2.9.  Each party
hereto hereby irrevocably

 

6

--------------------------------------------------------------------------------


 

and unconditionally waives any objection which such Person may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the courts
referred to above and hereby further irrevocably waives and agrees, to the
extent permitted by applicable Law, not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum.  Nothing herein shall affect the right of any party hereto to serve
process in any other manner permitted by Law.  Notwithstanding anything in this
Section 2.6 to the contrary, each party agrees that a final judgment in any such
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

 

2.7         EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR
THEIR RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF AND THEREOF.  THE PARTIES
AGREE THAT ANY SUCH ACTION OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

2.8         This Agreement contains the entire agreement by and among the
parties with respect to the subject matter hereof and all prior negotiations,
writings and understandings relating to the subject matter of this Agreement
(written or oral) are superseded and canceled by, this Agreement.

 

2.9         All notices and other communications hereunder will be in writing
and given by certified or registered mail, return receipt requested, nationally
recognized overnight delivery service, such as Federal Express or facsimile (or
like transmission) with confirmation of transmission by the transmitting
equipment or personal delivery against receipt to the party to whom it is given,
in each case, at such party’s address or facsimile number set forth below or
such other address or facsimile number as such party may hereafter specify by
notice to the other parties hereto given in accordance herewith.  Any such
notice or other communication shall be deemed to have been given as of the date
so personally delivered or transmitted by facsimile or like transmission (with
confirmation of receipt), on the next Business Day when sent by overnight
delivery services or five days after the date so mailed if by certified or
registered mail.

 

7

--------------------------------------------------------------------------------


 

If to a Guarantor or to the Joint Venture, to:

 

Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, NY  11714
Fax No.:  (516) 803-2577
Attention:  General Counsel

 

with a copy to:

 

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY  10004
Fax No.:  (212) 422-4726
Attention:  Kenneth A. Lefkowitz

 

and a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Fax No.: (212) 558-3588
Attention:  John P. Mead

 

If to the Indemnitor, to:

 

Tribune Company
435 North Michigan Avenue
Chicago, Illinois
Attention:  General Counsel
Fax No.:  (312) 222-4206

 

with a copy to:

 

McDermott Will & Emery LLP
600 13th Street, N.W.
Washington, D.C. 20005
Attention:  Blake D. Rubin and
                   Andrea M. Whiteway
Fax No.:  (202) 756-8087

 

2.10                                                           Any provision
hereof that is held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, shall be ineffective only to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions hereof, so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party; provided, however, that the parties will
attempt in good faith to reform this Agreement in a manner consistent with the
intent of any such ineffective provision for the purpose of carrying out such
intent.

 

8

--------------------------------------------------------------------------------


 

2.11                                                           With regard to
each and every term and condition of this Agreement and any and all agreements
and instruments subject to the terms hereof, the parties hereto understand and
agree that the same have or has been mutually negotiated, prepared and drafted,
and if at any time the parties hereto desire or are required to interpret or
construe any such term or condition or any agreement or instrument subject
hereto, no consideration will be given to the issue of which party hereto
actually prepared, drafted or requested any term or condition of this Agreement
or any agreement or instrument subject hereto.

 

2.12                                                           This Agreement
may be executed in one or more counterparts, all of which shall be considered
one and the same agreement, and will become effective when one or more
counterparts have been signed by a party and delivered to the other parties. 
Copies of executed counterparts transmitted by telecopy, telefax or other
electronic transmission service shall be considered original executed
counterparts for purposes of this Section 2.12, provided that receipt of copies
of such counterparts is confirmed.

 

[The next page is the signature page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

CSC HOLDINGS, INC.

 

TRIBUNE COMPANY

 

 

 

 

 

 

By:

/s/ Thomas M. Rutledge

 

By:

/s/ Chandler Bigelow III

 

Name: Thomas M. Rutledge

 

 

Name: Chandler Bigelow III

 

Title: Chief Operating Officer

 

 

Title: Authorized Officer

 

 

 

 

 

 

NEWSDAY HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Rutledge

 

 

 

 

Name: Thomas M. Rutledge

 

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

 

 

NEWSDAY LLC

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Rutledge

 

 

 

 

Name: Thomas M. Rutledge

 

 

 

 

Title: President

 

 

 

 

[Signature Page to Indemnity Agreement]

 

--------------------------------------------------------------------------------


 

NMG HOLDINGS, INC.

 

 

By: 

/s/ Kevin Watson

 

 

Name: Kevin Watson

 

 

Title: SVP & Treasurer

 

 

[Signature Page to Indemnity Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Guaranty

 

The Guaranty shall:

 

·                  be a guarantee of payment and not collection;

 

·                  be unconditional and irrevocable;

 

·                  be for the full amount of the Debt Financing;

 

·                  recognize that the Guarantor has subrogation rights subject
to standard provisions regarding subordination and restrictions on exercise; and

 

·                  include other customary terms and conditions.

 

The parties hereto will use their reasonable efforts to cause the definitive
loan documentation relating to the Debt Financing to provide that, to the extent
the Indemnitor shall have made any Reimbursable Payments, the lenders under the
Debt Financing will, after such Debt Financing is fully satisfied in cash and
the first lien security interest of the lenders in all of the collateral has
been released, assign to the Indemnitor, without recourse or representation of
any kind, their remaining rights in a specified portion of the collateral (such
collateral to be determined by CSC Holdings and the lenders in their sole
discretion).  The Indemnitor’s rights in any such collateral will be on a
second-priority basis.  Notwithstanding the foregoing, the Tribune Parties
acknowledge and agree that any such changes to the Debt Financing will require
the approval of Bank of America (and any lenders who are parties to the
definitive loan documentation) in their sole discretion.  In addition, in no
event shall the provisions contemplated by this paragraph require the
Cablevision Parties to accept any terms or conditions in the definitive loan
documentation that are less favorable than the terms and conditions set forth in
the Commitment Letters.

 

--------------------------------------------------------------------------------